Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2020 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 1, 17 & 22: “first teeth”, “second teeth”, “openings” & “T-shaped”
Claim 22: “first portion”, “second portion”, “third portion” & “further portion”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-11 & 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Semouha (USPN 4,507,878) in view of Kaufman (US 2008/0235987) and Burbank (USPN 3,328,857).
Regarding Claim 1, Semouha discloses an article of footwear (Figures 1-4), comprising: a medial portion (14); a medial support member (18) coupled to the medial portion, wherein the medial support member comprises a first rail (40) a lateral portion (16); a lateral support member (20) coupled to the lateral portion, wherein the lateral support member comprises a second rail (40); a plurality of first lace-receiving members disposed on the first rail of the medial support member (22/24 on side 14) and moveable along the first rail (Figures 1-4); and a plurality of second lace-receiving members disposed on the second rail of the lateral support member (22/24 on side 16) and moveable along the second rail (Figures 1-4). Semouha doesn’t specifically disclose a first rail including a plurality of first teeth spaced apart relative to each other to form first openings therebetween, wherein the first openings are T-shaped & a second rail including a plurality of second teeth spaced apart relative to each other to form second openings therebetween, wherein the second openings are T-shaped. However, Kaufman discloses a first rail (50, Figures 1-4) having a zipper (52) and a second rail (the other side, 50, Figures 1-4) having a zipper (52) in order to attach various support member rails to a shoe for interchangeability. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the support member of Semouha to include a zipper rail, as taught by Kaufman, in order to allow for support member rail interchangeability. Kaufman is silent to the detail structure of the zipper. However, Burbank discloses a first rail (7) including a plurality of first teeth (13/16) spaced apart relative to each other to form first openings (Figures 4 & 5, opening space between 13/15/16) therebetween, wherein the first openings are T-shaped (Figures 4 & 5) & a second rail (8) including a plurality of second teeth (13/16) spaced apart relative to each other to form second openings (Figures 4 & 5, opening space between 13/15/16) therebetween, wherein the second openings are T-shaped (Figures 4 & 5). It would have been obvious to have the structure of the zipper as taught by Burbank, in order to provide tensile strength, longitudinal stability, and desired flexibility for the support member rail of Semouha-Kaufman. The combination of Semouha-Kaufman-Burbank disclose the plurality of lace-receiving members are movable relative to teeth (Kaufman, Figures 1-4 & Burbank, Figures 1-5)
Regarding Claim 6, the combination of Semouha, Kaufman and Burbank disclose further comprising a plurality of spacers (Semouha, 28/30) coupled to the first lace-receiving members or the second lace-receiving members, wherein the spaces provide a predetermined amount of spacing between adjacent pairs of the first lace receiving members or adjacent pairs of the second lace-receiving members (Semouha, Figures 1-4).   
Regarding Claim 7, the combination of Semouha, Kaufman and Burbank disclose the plurality of spacers comprises one or more flexible cords coupled to and extending between the adjacent pairs of the first lace receiving members or the adjacent pairs of the second lace-receiving members (Semouha, 30, Col. 2, line 40-Col. 3, line 19).   
Regarding Claim 8, the combination of Semouha, Kaufman and Burbank disclose the first lace receiving members or the second lace- receiving members comprise one or more apertures for receiving the plurality of spacers (Semouha, 26).  
Regarding Claim 9, the combination of Semouha, Kaufman and Burbank disclose wherein the predetermined amount of spacing includes a first predetermined amount of spacing and a second predetermined amount of spacing (Semouha, 1st & 2nd, see annotated Figures 1 & 2), and wherein when the first lace-receiving members and the second lace receiving members are respectively secured relative to the first rail and the second rail (Semouha, Figures 1-4), the first predetermined amount of spacing between at least one of the adjacent pairs of the first lace receiving member or the adjacent pairs of the second lace-receiving members is different than (Semouha, see annotated Figures 1 & 2) the second predetermined amount of spacing between at least one other of the adjacent pairs of the first lace-receiving members or the adjacent pairs of the second lace-receiving members (Semouha, Figures 1-4, Col. 2, line 40-Col. 3, line 19).  
Regarding Claim 10, the combination of Semouha, Kaufman and Burbank disclose wherein when the first lace receiving members and the second lace receiving members are respectively secured relative to the first rail and the second rail, the predetermined amount of spacing between the adjacent pairs of the first lace-receiving members or the adjacent pairs of the second lace-receiving members is substantially equal (Semouha, Figures 1-4, Col. 2, line 40-Col. 3, line 19).  
Regarding Claim 11, the combination of Semouha, Kaufman and Burbank disclose one or more locking members (Semouha, 44 & 46) configured to selectively secure the first lace receiving member and second lace-receiving members relative to the first rail and the second rail (Semouha, Col. 2, lines 52-56). 
Regarding Claim 17, Semouha discloses an article of footwear (Figures 1-4) having a closure system (Figure 1), comprising: an elongate first rail (18); an elongate second rail (20) spaced laterally from the first rail; a plurality of first movable members (22) which are coupled to the first rail (Figures 1-4); a plurality of second movable members (22) which are coupled to the second rail (Figures 1-4); and at least one lace member interconnecting the first and second movable members (32), wherein one or more of the first and second movable members are adjustably movable between a first position and a second position (Figures 1 & 2).  Semouha doesn’t specifically disclose a plurality of first teeth that are spaced apart axially relative to each other such that there are T-shaped openings between adjacent pairs of the first teeth and a plurality of second teeth that are spaced apart axially relative to each other such that there are T-shaped openings between adjacent pairs of the second teeth. However, Kaufman discloses a first rail (50, Figures 1-4) having a zipper (52) and a second rail (the other side, 50, Figures 1-4) having a zipper (52) in order to attach various support member rails to a shoe for interchangeability. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rail of Semouha to include a zipper rail, as taught by Kaufman, in order to allow for rail interchangeability. Kaufman is silent to the detail structure of the zipper. However, Burbank discloses a first rail (7) comprising a plurality of first teeth (13/16) spaced apart axially relative to each other such that there are T-shaped openings (Figures 4 & 5, opening space between 13/15/16) between adjacent pairs of first teeth (Figures 4 & 5) & a second rail (8) including a plurality of second teeth (13/16) spaced apart axially relative to each other such that there are T-shaped openings (Figures 4 & 5, opening space between 13/15/16) between adjacent pairs of second teeth (Figures 4 & 5). It would have been obvious to have the structure of the zipper as taught by Burbank, in order to provide tensile strength, longitudinal stability, and desired flexibility for the support member rail of Semouha-Kaufman. The combination of Semouha-Kaufman-Burbank disclose the movable members are movable relative to teeth (Kaufman, Figures 1-4 & Burbank, Figures 1-5)
Regarding Claim 18, the combination of Semouha, Kaufman and Burbank disclose a majority of the first and second movable members are disposed relatively closer to a throat of the article of footwear when the first and second movable members are in the first position than when the first and second movable members are in the second position (Semouha, Figures 1 & 2).   
Regarding Claim 19, the combination of Semouha, Kaufman and Burbank disclose a first locking member (Semouha, 44) configured for selectively retaining the first movable members relative to the first teeth (Semouha, Col. 2, lines 52-56 & Kaufman, Figures 1-4 & Burbank, Figures 1-5); and a second locking member (Semouha, 46) configured for selectively retaining the second movable members relative to the second teeth (Semouha, Col. 2, lines 52-56 & Kaufman, Figures 1-4 & Burbank, Figures 1-5).   
Regarding Claim 20, the combination of Semouha, Kaufman and Burbank disclose a plurality of spacer members (Semouha, 28-30) coupled to the first and second movable members, wherein the first and second movable members comprise openings (Semouha, 26), and the spacer members extend through the openings of the first and second movable members (Semouha, Figure 3).
Regarding Claim 21, , the combination of Semouha, Kaufman and Burbank disclose the first lace-receiving members and the second lace-receiving members are respectively movable along the first teeth and the second teeth from an unsecured position to a secured position (Semouha, Figures 1-4), wherein in the unsecured position, the first lace-receiving members and the second lace- receiving members can respectively move freely along the first teeth and the second teeth (Semouha, Figures 1-4, Col. 2, lines 27-56 & Kaufman, Figures 1-4 & Burbank, Figures 1-5), and wherein in the secured position, the first lace-receiving members and the second lace-receiving members are respectively restricted from moving along the first teeth and the second teeth (Semouha, Figures 1-4, Col. 2, lines 27-56 & Kaufman, Figures 1-4 & Burbank, Figures 1-5).  
Regarding Claim 22, Semouha discloses an article of footwear (Figures 1-4), comprising: an upper (10) having a medial side portion (14) and a lateral side portion (16); a medial support member (18) having a first base (42); wherein the first base is coupled to the medial side portion of the upper (Figures 1-4), a lateral support member (20) having a second base (42); wherein the second base is coupled to the lateral side portion of the upper (Figures 1-4); a plurality of medial lace-receiving members (22/24 on side 14) movably coupled to the medial support member (Figures 1-4, Col. 27-56); and a plurality of lateral lace-receiving members (22/24 on side 16) movably coupled to the lateral support member (Figures 1-4, Col. 27-56). Semouha doesn’t specifically disclose a first rail including a plurality of first teeth spaced apart relative to each other to form first openings therebetween, wherein the first openings are T-shaped & a second rail including a plurality of second teeth spaced apart relative to each other to form second openings therebetween, wherein the second openings are T-shaped. However, Kaufman discloses a first rail (50, Figures 1-4) having a zipper (52) and a second rail (the other side, 50, Figures 1-4) having a zipper (52) in order to attach various support member rails to a shoe for interchangeability. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the support member of Semouha to include a zipper rail, as taught by Kaufman, in order to allow for support member rail interchangeability. Kaufman is silent to the detail structure of the zipper. However, Burbank disclose a plurality of first teeth (7/13/16/15), wherein each of the first teeth comprises a first portion (15) and a second portion (13/16), wherein the first portion is coupled to a first base (7) and has a first width (Figures 4 & 5), wherein the second portion extends from the first portion and has a second width (Figures 4 & 5), and wherein the first width of the first portion is less than the second width of the second portion (Figures 4 & 5) such that the first teeth comprise a T-shape (Figures 1-5) and wherein the first teeth are space apart from each other and define T-shaped openings (Figure 5) therebetween; a plurality of second teeth (8/13/16/15), wherein each of the second spaced segments comprises a third portion (15) and a fourth portion (13/16), wherein the third portion is coupled to a second base (8) and has a third width (Figures 4 & 5), wherein the fourth portion extends from the third portion and has a fourth width (Figures 4 & 5), and wherein the third width of the third portion is less than the fourth width of the fourth portion (Figures 4 & 5) such that the first teeth comprise a T-shape (Figures 1-5) and wherein the first teeth are space apart from each other and define T-shaped openings (Figure 5) therebetween. It would have been obvious to have the structure of the zipper as taught by Burbank, in order to provide tensile strength, longitudinal stability, and desired flexibility for the support member rail of Semouha-Kaufman. The combination of Semouha-Kaufman-Burbank disclose the plurality of lace-receiving members are movable relative to teeth (Kaufman, Figures 1-4 & Burbank, Figures 1-5)

 



    PNG
    media_image1.png
    375
    639
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732